        Case 3:14-cr-00175-WHA Document 1237 Filed 07/16/20 Page 1 of 2




 1   AROCLES AGUILAR, SBN 94753
     CHRISTINE JUN HAMMOND, SBN 206768
 2   CHRISTOFER C. NOLAN, SBN 229542
 3   California Public Utilities Commission
     505 Van Ness Avenue
 4   San Francisco, CA 94102
     Telephone: (415) 696-7303
 5   Facsimile: (415) 703-4592
     Christofer.Nolan@cpuc.ca.gov
 6
 7   Attorneys for the California Public Utilities Commission

 8
                                UNITED STATES DISTRICT COURT
 9
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
                                     SAN FRANCISCO DIVISION
11
12
     UNITED STATES OF AMERICA,                        Case No. 14-CR-00175
13
                                                      COMMENTS OF THE CALIFORNIA
14                            Plaintiff,              PUBLIC UTILITIES COMMISSION
                                                      ON JOINTLY PROPOSED
15          vs.                                       PROBATION CONDITIONS
16   PACIFIC GAS AND ELECTRIC COMPANY,
17
18                            Defendant.

19
20
21
22
23
24
25
26
27
28                   COMMENTS OF THE CALIFORNIA PUBLIC UTILITIES COMMISSION
                          ON JOINTLY PROPOSED PROBATION CONDITIONS
     343974182                        Case No. 14-CR-00175
        Case 3:14-cr-00175-WHA Document 1237 Filed 07/16/20 Page 2 of 2




 1          On July 1, 2020 (ECF No. 1233), the Court invited interested parties to
 2   comment on whether the probation conditions jointly proposed by Pacific Gas and
 3   Electric Company, the U.S. Government, and the Federal Monitor (ECF No. 1227)
 4   ought to be accepted.
 5          The California Public Utilities Commission has reflected on the proposed
 6   conditions of probation and does not oppose or otherwise disagree with their
 7   implementation. The Commission appreciates the Court’s request for input on this
 8   issue and in this ongoing proceeding.
 9
10   July 16, 2020                            Respectfully submitted,
11
12                                      By:   /s/    Christofer C. Nolan

13                                            AROCLES AGUILAR
                                              CHRISTINE JUN HAMMOND
14                                            CHRISTOFER C. NOLAN
15
                                              Attorneys for the CALIFORNIA PUBLIC
16                                            UTILITIES COMMISSION

17
18
19
20
21
22
23
24
25
26
27
28                   COMMENTS OF THE CALIFORNIA PUBLIC UTILITIES COMMISSION
                          ON JOINTLY PROPOSED PROBATION CONDITIONS
                                        Case No. 14-CR-00175
                                                1
